DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s response filed 12/16/2021 has been fully considered. The cancellation of claims 15 and 16 leaves only allowed claims. 

Allowable Subject Matter
Claims 1-8, 10-14, 17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a thickness of the conductor pattern layer is thicker than a thickness of each of the one or more redistribution layers; in combination with the other recited limitations.  Claims 2-8 and 10-14 depend on claim 1.
In reference to claim 17, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding a seed layer disposed on the one surface of the metal layer to protrude into the encapsulant and a plating layer disposed on the seed layer to protrude into the encapsulant and having a thickness larger than that of the seed layer; in combination with the other recited limitations.  Claim 20 depends on claim 17.

 However, the instant application differs from the prior art in that the instant application includes a thickness of the conductor pattern layer is thicker than a thickness of each of the one or more redistribution layers and alternatively the conductor layer includes a seed layer and a plating layer on the seed layer that protrude into the encapsulant.  These structures are not taught or rendered obvious by the prior art of record.  The instant application states that the beneficial effect of the claimed invention is formation of a relatively thick conductor layer to narrow the distance between the conductor pattern and the semiconductor chip, paragraph 84 of the specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farquhar et al. (US 2002/0100969), Huang et al. (US 2019/0237373), KR 20040043889 A, Shimizu et al. (US 2015/0034374), and Wu et al. (US 2019/0139854) disclose related structures.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897